Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 5, 8, 10, 15, 16, and 19-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application No. 16/949,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of copending Application No. 16/949,712.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROLLAND et al. (2016/0137839).
	Regarding claims 1, 5, and 6, ROLLAND et al. discloses a photoreactive 3D printing system ([0122]; Fig.2), comprising:
	a chasis (20-Fig.2, [0131]);
	an elevator system movably coupled to the chasis (22-Fig.2, [0131]), wherein the elevator system comprises elevator arms (19-Fig.2); 
	a print platform mounted to the elevator arms (18-Fig.2, [0122]);
	a resin tub attached to the chassis (14-Fig.2, [0122]), wherein the resin tub comprises a membrane (15-Fig.2, [0122]), and the membrane rests on a physical tension element such that an increasing downward force on the resin tub induces an increasing tension on the membrane ([0365]-[0374]; Figs. 6-11); 
	a membrane tension apparatus which applies a downward force on the resin tub ([0365]-[0374]; Figs. 6-11); 
	a resin pool (16-Fig.2) confined by the resin tub and the membrane; 
	an illumination system (11-Fig.2, [0122], [0133]); 

	a print recipe comprising information for layers in a 3D printed part to be built ([0138]-[0139]), wherein the print recipe comprises one or more of build geometry ([0011], [0037], [0092], [0152]), illumination energy ([0140], [0142]), exposure time per layer [0142], wait time between layers, print platform position ([0077]-[0080]; Figs.21-24), print platform velocity [0140], print platform acceleration [0140], resin tub position [0140], resin tub force, resin chemical reactivity [0141], and resin viscosity [0114], wherein the print recipe is updated during a printing run based on input from at least two sensors of the plurality of sensors [0138]-[0147].
	Regarding claim 3, ROLLAND et al. discloses the membrane tension apparatus comprises motors (116-Fig.13, [0376]) and linear stage (19, [0122]).
	Regarding claim 4, ROLLAND et al. discloses the illumination system comprises light-emitting diode, laser, or liquid crystal display [0133].
	Regarding claim 8, ROLLAND et al. discloses the accelerometer monitor [0406].

Allowable Subject Matter
Claim 2, 7, 9, 11-14, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742